Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 29, 2018

                                       No. 04-18-00105-CR

                                    Alphonso A. MCCLOUD,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR6735B
                         The Honorable Joey Contreras, Judge Presiding


                                          ORDER
         “The court reporter’s request for additional time to file the reporter’s record is granted in
part. We order the court reporter, Brooke Wagner, to file the reporter’s record by April 23, 2018.
See TEX. R. APP. P. 35.3(c) (“The appellate court may extend the deadline to file the record if
requested by the clerk or reporter. Each extension must not exceed 30 days in an ordinary or
restricted appeal . . . .”).”


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court